Iordanou v AJK Indus., Inc. (2015 NY Slip Op 05445)





Iordanou v AJK Indus., Inc.


2015 NY Slip Op 05445


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
ROBERT J. MILLER, JJ.


2013-11330
 (Index No. 6854/12)

[*1]Constantine Iordanou, respondent, 
vAJK Industries, Inc., et al., appellants.


Law Offices of David V. Suarez, PLLC, Huntington, N.Y., for appellants.
Van Der Waag and Gray, East Williston, N.Y. (Robert F. Van Der Waag of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for unjust enrichment, the defendants appeal from a judgment of the Supreme Court, Nassau County (Mahon, J.), entered September 20, 2013, which, upon an order of the same court dated June 11, 2013, granting the plaintiff's application to strike their answer based upon their failure to appear at a scheduled conference, and upon a decision of the same court dated August 14, 2013, made after an inquest on the issue of damages, is in favor of the plaintiff and against them in the principal sum of $1,128,791.
ORDERED that the judgment is affirmed, with costs.
Upon the defendants' failure to appear at a scheduled conference, the Supreme Court properly granted the plaintiff's application to strike the defendants' answer and directed an inquest on the issue of damages (see 22 NYCRR 202.27[a]). At the inquest, the parties submitted conflicting testimony on the issue of damages. The Supreme Court's decision regarding the plaintiff's damages, which is based upon credibility determinations, is supported by the record, warranted by the facts, and should not be disturbed (see Frankel v Hirsch, 38 AD3d 712).
The defendants' remaining contentions are without merit.
SKELOS, J.P., LEVENTHAL, AUSTIN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court